         Case 1:13-cv-09195-LAP Document 275
                                         274 Filed 10/15/20
                                                   10/14/20 Page 1 of 1




                                                                                                   Liviu Vogel, Member
                                                                                         T: 646.843.1909 | F: 646.843.1910
                                                                                                 lvogel@salonmarrow.com
                                                             October 14, 2020

VIA ECF                                  Counsel’s request to file the relevant exhibit in
                                         redacted form due to the inclusion of confidential
                                         financial and personal identifying information
                                         (dkt. no. 274) is granted. SO ORDERED.
The Honorable Loretta A. Preska
United States District Court
                                                                                                             10/15/2020
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re: Peterson, et al. v. Islamic Republic of Iran, et al., No. 13-cv-9195 (LAP)

Dear Judge Preska:

We are co-counsel to the Plaintiffs and write to request permission to file under seal Exhibit 99
to the Declaration of Liviu Vogel that was filed on October 13, 2020 in opposition to the Motion
of Banca UBAE S.p.A. to Dismiss the Complaint. The subject exhibit was filed in redacted form
on October 13, 2020 as ECF No. 272-4.

Consistent with Defendants’ redactions to 26 of the exhibits annexed to my August 12, 2020
declaration, Exhibit 99 has been redacted solely to withhold from publication third-party
financial information and personal identifying information that Defendants have designated
confidential pursuant to various protective orders entered in Peterson v. Islamic Republic of Iran,
S.D.N.Y Case No. 10-cv-4518 (copies of which were annexed to Plaintiffs’ August 28, 2020
sealing motion (ECF No. 234)). Defendants contend that the personal identifying information is
potentially subject to foreign privacy laws.

Redacted and un-redacted copies of Exhibit 99 will be submitted for Your Honor’s review via an
email to PreskaNYSDChambers@nysd.uscourts.gov.

                                                             Respectfully submitted,

                                                             /s/ Liviu Vogel



CC:    All counsel (via ECF)




            SALON MARROW DYCKMAN NEWMAN & BROUDY, LLC – 10 EAST 40TH STREET, NEW YORK, NEW YORK 10016
                                     T – 646‐843‐1909 F – 646‐843‐1910
